United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60691
                          Summary Calendar


RUBYANTO DERMAWAN,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A95 607 166
                        --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rubyanto Dermawan, a native and citizen of Indonesia,

petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming the immigration judge’s

decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

Dermawan argues that he demonstrated past persecution on account

of his ethnicity and a well-founded fear of future persecution.

     Because Dermawan does not address the BIA’s finding that his

application for asylum is time-barred, he has abandoned the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60691
                               -2-

issue, and we will not review it.    See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).   Likewise, he has abandoned his

argument for relief under the CAT by failing to discuss the issue

in his brief.   Id.

     With respect to Dermawan’s claim for withholding of removal,

he testified that he was discriminated against and was the victim

of crime because of his ethnicity.   We conclude, however, that

the BIA’s determination that Dermawan’s treatment did not rise to

the level of persecution is supported by substantial evidence,

and the record does not compel a contrary conclusion.   See Eduard

v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004); Ozdemir v. INS,

46 F.3d 6, 7-8 (5th Cir. 1994); Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994).

     The petition for review is DENIED.